Citation Nr: 1633445	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to April 30, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1969, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran is in receipt of a schedular 100 percent rating for his diabetic cardiomyopathy with congestive heart failure effective April 30, 2012, and he is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the issue of entitlement to TDIU prior to April 30, 2012 is before the Board.   


FINDING OF FACT

Prior to April 30, 2012, the Veteran has been unemployable as a result of his service-connected disabilities.  


CONCLUSION OF LAW

Prior to April 30, 2012, the criteria for TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran is in receipt of a schedular 100 percent rating for diabetic cardiomyopathy with congestive heart failure effective April 30, 2012, along with special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the issue of entitlement to TDIU prior to April 30, 2012 is before the Board.    
Upon review of the record, it appears that the Veteran's contention is that he is unemployable due to the aggregate impact of his service-connected disabilities, specifically his diabetes and the associated complications, along with his posttraumatic stress disorder (PTSD).  See July 2010 VA 21-8940, June 2014 VA 21-8940, and May 2011 lay statement.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).     

The Veteran is service-connected for several disabilities prior to April 30, 2012.  Effective August 11, 2008, the Veteran is service-connected for diabetes mellitus type II (20 percent rating), diabetic nephropathy (30 percent rating), erectile dysfunction associated with diabetes (20 percent rating), peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes (each assigned a 10 percent rating), along with tinnitus (10 percent rating) and hearing loss (noncompensable).  Additionally, the Veteran is assigned a 70 percent rating for PTSD effective November 9, 2010 and a 10 percent rating for diabetic cardiomyopathy with congestive heart failure effective April 30, 2011.  Based on the provisions of 38 C.F.R. § 4.16(a)(2), the Veteran meets the schedular requirement for a TDIU during the entirety of the appeal period.  

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran contends that he stopped working as a stocker for a knife company due to his service-connected disabilities because he could no longer keep up with the work.  He specifically contends that he had trouble climbing steps, which was required of him at his previous employment, because of his service-connected peripheral neuropathy.       

During an October 2008 VA examination, the Veteran reported that he often had to ask other individuals to repeat themselves as a result of his service-connected hearing problems.  A November 2008 psychiatric assessment noted that the Veteran had a tendency to isolate himself from other individuals and that he avoided crowds.  He also had difficulty concentrating and focusing.  A December 2009 VA examination report revealed that an examiner described the effects of the Veteran's service-connected peripheral neuropathy on his occupation as "significant."  The Veteran reported episodes of dropping items as a result of his peripheral neuropathy.  He also reported a feeling of numbness of both feet after standing for more than three hours.  A May 2010 VA treatment record revealed that the Veteran was required to lift heavy boxes and push heavy carts at work.  An August 2010 VA treatment record noted that he had mild dyspnea and that he could not keep up with his co-workers.  A March 2011 VA examination also noted that the Veteran had difficulties with irritability and communication as a result of his service-connected PTSD.  A May 2012 VA examination report noted that the Veteran's heart condition impacts his ability to work.    

Although a September 2010 VA examiner opined that the Veteran's diabetes has no effect on his occupation and that his service-connected disabilities do not preclude him from securing physical or sedentary gainful employment, the Board finds that this examination report is not probative.  Since the date of the examination, the Veteran has been granted service connection for PTSD and diabetic cardiomyopathy with congestive heart failure.  Thus, the examination report does not fully consider the aggregate impact of all the Veteran's service-connected disabilities, specifically his heart problems and psychiatric symptoms.  Moreover, the examiner did not adequately consider the December 2009 VA examination report which noted that the Veteran's service-connected peripheral neuropathy has a significant effect on his occupation.  

Given this Veteran's particular work history as a laborer and education history of four years of high school, the Board finds it significant that he reported trouble climbing steps and having foot pain as a result of his diabetic peripheral neuropathy.  Moreover, the March 2011 VA psychiatric examination report noted difficulties with irritability and communication and the December 2009 VA examination report revealed that the peripheral neuropathy has a significant effect on his occupation.  

The Board finds that the Veteran is excluded from maintaining substantially gainful employment as a result of his diabetic peripheral neuropathy which impacts his ability to work in his trained profession, his PTSD which impacts his concentration and his ability to interact with other individuals, and his hearing problems which require him to ask other individuals to repeat themselves.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question).  Thus, after resolving reasonable doubt in favor of the Veteran, he is not able to maintain substantially gainful employment given the aggregate impact of his service-connected disabilities.  Id.  The evidence of record shows that he is entitled to an award of TDIU based on the aggregate impact of his service-connected disabilities. 

      
ORDER

Entitlement to a TDIU is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


